DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Cardle on 15 July 2022.

The application has been amended as follows: 

In Claims 5-7, amended the word “source” to the phrase 
	-- voltage source --
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed over the closest prior art of record. The closest prior art is considered to be Worsley et al. (US 2012/0028798 A1) and Denomme et al. (US 2014/0271366).
Regarding Claims 1, 10, and 16, Worsley et al. (US’798) teach a sensor, comprising a substrate that is porous and semi-conductive with nanoparticles deposited upon surfaces of pores within an interior of the substrate to form a sensor element that is dry (Abstract; [0075, 0096]), wherein the nanoparticles are electrically conductive [0004], and a detector in operable communication with the sensor element to measure a change in an electrical property of the sensor [0125]. 
US’798 fails to teach a non-conductive substrate. 
Denomme et al. (US’366) teach a sensor, comprising: a substrate that is porous and non-conductive (anodized aluminum oxide, [0066]); nanoparticles deposited upon surfaces of pores within an interior of the substrate to form a sensor element that is dry (Abstract), wherein the nanoparticles are electrically conductive (metals, [0081]); and a detector to detect transmitted light [0068].
US’366 fails to teach a detector in operable communication with the sensor element to measure a change in an electrical property of the sensor element.
No other prior art reference has been identified as of the time of this Allowance which teaches or suggests a combination of all of the features either alone or in combination with the above references. Therefore, Claims 1, 10, and 16 are allowed. Claims 2-9, 11-15, and 17-20 are allowed as depending from allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712